 
Exhibit 10(i)2

 
 
AMENDMENT TO
 
ALLETE AND AFFILIATED COMPANIES
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
              The ALLETE and Affiliate Companies Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2009 (“SERP I”),
is amended as follows, effective January 1, 2011.


1.           Section 1.1 is amended by adding the following new sentence at the
end:
 
              
Effective January 1, 2011, the Company hereby amends SERP I to provide that the
SERP I retirement benefit not yet paid to a participant is forfeited in the
event the participant has a separation from service for cause and to incorporate
any compensation recovery policy adopted by the Company.

             
 
2.           New Section 1.3 is added to read as follows:
 
                            1.3        Compensation Recovery Policy.
 
              
Effective January 1, 2011, all amounts payable to Participants in accordance
with this Plan are subject to, and the Company hereby incorporates into this
SERP I, the terms of any compensation recovery policy or policies established
and amended by the Company from time to time (“Compensation Recovery Policy”).

                                        


3.           A new defined term “Misconduct” is added at the end of Section 2 to
read as follows:


 
(Q)
“Misconduct” means the occurrence of either or both of the following, as
determined in its sole discretion by either the Executive Compensation Committee
of the Company’s Board of Directors with respect to Section 16 Officers of the
Company, or the Administrator with respect to any other Participant:

 
 
(a)
an act or omission by the Participant involving dishonesty in connection with
his or her responsibilities as an employee of the Company; or

 
 
(b)
the Participant’s conviction of, or entry of a plea of nolo contendere to, any
felony or a misdemeanor involving moral turpitude, provided that a misdemeanor
motor vehicle violation will not constitute a crime of moral turpitude unless it
involves driving while impaired within the scope of employment or another
serious driving offense committed within the scope of employment.

 
For purposes of clarifying the foregoing definition, Misconduct can occur
regardless of whether the Company discovers the Misconduct before or after the
Participant’s termination of employment and regardless of whether the
Participant terminates employment on account of the Misconduct.
 


4.           New Section 4.17 is added to read as follows:
 
                            4.17       Forfeiture of Vested Retirement Benefit
for Misconduct.
 
              
Notwithstanding any other term or condition in this Section 4, a Participant
will forfeit any vested Retirement Benefit attributable to any year during which
the Participant engaged in Misconduct and any subsequent period.  For purposes
of calculating the Retirement Benefit of any Participant who engaged in
Misconduct, the Participant’s Final Average Earnings and Years of Credited
Service will exclude the period during which the Participant engaged in
Misconduct and any subsequent period.

                                          
 
5.           New Section 4.18 is added to read as follows:
 
                            4.18       Withholding Pursuant to Compensation
Recovery Policy.
 
              
All benefits are subject to the provisions of Sections 1.3, regardless of
whether distributions have commenced.


                                          
              IN WITNESS WHEREOF, and as evidence of the adoption of this
amendment to SERP I, ALLETE, Inc. has caused this amendment to be executed by
its duly authorized representative this __ day of ___________, 2011.
 
ALLETE, Inc.




By:  /s/ Alan R.
Hodnik______________                                                                    
Alan R. Hodnik
President and Chief Executive Officer
ATTEST:


By:  /s/ Deborah A.
Amberg__________                                                                    
Deborah A. Amberg
Senior Vice President, General Counsel & Secretary

 
 

--------------------------------------------------------------------------------

 
